IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-634-CV



RUDOLFO CARMONA,


	APPELLANT

vs.



STEPHEN M. ORR AND THE LAW FIRM OF "ORR AND DAVIS,"

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 92-03917, HONORABLE HUME COFER, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on July 31, 1992.  A
motion for new trial was filed in the court below on August 27, 1992.  The record in the above
cause was due to be filed in this Court on November 30, 1992.  Tex. R. App. P. Ann. 54(a).  A
motion for extension of time was due no later than December 15, 1992.  Tex. R. App. P. Ann.
54(c).  
	The transcript in this cause was marked "received" on December 22, 1992.   See
Tex. R. App. P. 56(a).  Appellant did not file a motion for extension of time to file the transcript
reasonably explaining the need for an extension.  See Tex. R. App. P. Ann. 54(c).  If an appellant
fails to file the transcript timely, the appellate court may dismiss the appeal. Tex. R. App. P.
54(a).  Because appellant has not filed the transcript timely, we dismiss the appeal for want of
prosecution.  Id.; Veale v. Rose, 688 S.W.2d 600, 601-2 (Tex. App.--Corpus Christi 1984, writ
dism'd w.o.j.).


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed for Want of Prosecution
Filed:  February 3, 1993
[Do Not Publish]